Citation Nr: 0814555	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  05-30 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a heart disorder or 
cardiovascular disease.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a lung disorder.  

4.  Entitlement to service connection for a circulatory 
disorder of the lower extremities.  

5.  Entitlement to service connection for arteriosclerosis of 
the carotid arteries.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to May 1964.  

This appeal arises from a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  

The issues of service connection for tinnitus and a lung 
disorder are being remanded and are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Service medical records do not include any diagnosis, 
treatment or symptoms of any disorder of the heart, vascular 
or circulatory system or lower extremities.  

2.  The claims folder includes current diagnoses of coronary 
artery disease status post bypass graft times six, stenosis 
of the right carotid artery status post endarectomy, and 
phlebectasia of the lower extremities.  

3.  There is no competent medical evidence linking the 
veteran's coronary artery disease, arteriosclerosis of the 
carotid artery or phlebectasia of the lower extremities to 
service.  


CONCLUSIONS OF LAW

1.  A disorder of the heart, including coronary artery 
disease, was not incurred or aggravated in active military 
service; and the service incurrence or coronary artery 
disease may not be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2007).  

2.  Arteriosclerosis of the carotid arteries was not incurred 
or aggravated in active military service; and the service 
incurrence of arteriosclerosis of the carotid artery may not 
be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2007).  

3.  A circulatory disorder of the lower extremities was not 
incurred or aggravated in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  

In October 2004, the RO sent the veteran a letter which 
explained what was needed from the veteran, what had been 
received, VA's and the veteran's responsibilities in 
obtaining evidence, what actions had been taken to assist the 
veteran, and what the evidence must show to support his 
claims.   

The RO obtained the veteran's service medical records and the 
records from his private physicians identified by the 
veteran.  The veteran appeared and gave testimony before the 
undersigned Veterans Law Judge in January 2008.  At the 
hearing the veteran did not identify any additional evidence 
relevant to the claims for service connection for a heart 
disorder or cardiovascular disease, or circulatory disorders 
of the lower extremities or carotids.  

The Board noted on the veteran's VA application that he was 
receiving Social Security (SSA) benefits.  The veteran 
indicated he had retired on disability in 1987 due to his 
coronary artery disease.  The Board is aware the veteran's 
records from SSA have not been obtained.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  In this instance where 
the evidence needed to support the claim is diagnosis or 
treatment in service or within the initial post service year, 
those records would not be of any probative value.  The 
claims folder already includes private medical records 
documenting the veteran's coronary artery bypass disease.  

The veteran was not afforded a VA examination as there is no 
evidence of any circulatory disorder of the carotids, lower 
extremities or coronary arteries in service or for many years 
thereafter.  The Board considered the veteran's testimony 
that he first had symptoms of circulatory impairment of the 
lower extremities, or varicose veins in service, not 
credible.  They are inconsistent with the service medical 
records which specifically noted examination of the vascular 
system, including for varicosities, was normal at service 
separation.  That fact in combination with no evidence of 
varicosities for many years after service separation makes 
the veteran's testimony of no probative value.  In addition, 
there are no clinical records in service or for many years 
thereafter which would provide a basis for an informed 
opinion by a competent medical professional.  Therefore, in 
the absence of any evidence in service, and no records of 
treatment or diagnosis for many years afterwards, there is no 
basis for ordering a VA examination to determine if the 
currently diagnosed coronary artery disease, arteriosclerosis 
of the carotids or varicose veins are related to any incident 
in service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arteriosclerosis, 
when they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Factual Background and Analysis.  Service entrance 
examination in June 1962 noted that examination of the heart 
and vascular system (including varicosities) was normal.  
There are not records of any treatment for symptoms related 
to the heart or vascular system in the service medical 
records.  In May 1964, the heart and vascular system were 
again noted to be normal.  There is no diagnosis of 
varicosities and the lower extremities were also noted to be 
normal.  

On his application for VA compensation the veteran indicated 
he was treated for cardiovascular disease beginning in 1987.  

The veteran identified his private physicians, and the RO 
obtained their records of treatment of the veteran.  October 
1997 records reveal the veteran had a long history of 
intractable angina.  A cardiac catherization revealed 
multiple vessel disease.  A six coronary artery bypass graft 
was performed.  

February 2004 private records included diagnosis of 
phlebectasia of the lower extremities (varicose veins).  

March 2004 private records included diagnosis of severe right 
internal carotid artery stenosis.  A right carotid 
endarectomy was performed.  

At his hearing in January 2008 the veteran testified he 
believes that the food served while he was in the Navy caused 
him to develop coronary artery disease and arteriosclerosis.  
(T-4).  He asserted that the dehydrated foods and cooking oil 
used contributed to his artery disease.  He testified that on 
his last physical in service they wrote down he had broken 
veins in his left leg.  (T-21.)  He wore leggings in service 
and had to stand on a hard surface for four hours.  After 
using the leggings and standing his legs swelled.  He could 
feel something like a bee sting.  (T-22).  He reported 
continually having problems with varicose veins once he got 
out of service.  When questioned he indicated he also had a 
job after service which required a lot of standing.  (T-25, 
26).  He recalled being treated and hospitalized in the 
1980's or 1990's when he developed a staph infection in his 
leg.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

While there is evidence of current diagnoses of the claimed 
disorders, there is no credible evidence of either an event 
in service or competent evidence of a nexus between the 
current diagnoses and service.  In addition, there is no 
record of treatment or diagnosis of arteriosclerosis of 
either the coronary or carotid arteries during the initial 
post service year.  The Board carefully reviewed the 
veteran's testimony and compared it with the service medical 
records.  His testimony that broken veins were found at 
service separation examination is inconsistent with the 
contemporaneous report of that examination.  For that reason 
his testimony is not credible.  

The Board has also noted the long period between the 
veteran's separation from the service and diagnoses of his 
claimed disorders.  Evidence of a prolonged period without 
medical complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service when considering a claim for 
service connection.  Maxson v. Gober, 230 F.3d 1330 (2000).  

The veteran has not identified any records of treatment for 
either his coronary artery disease, carotid artery disease or 
varicosities.  On his application he indicated he was first 
treated in the 1980's for cardiovascular disease.  That is 
some 15 years after his separation from the service.  

The veteran's contentions that his currently diagnosed 
disorder are related to the dehydrated food and cooking oils 
served in the Navy, are contentions without any competent 
medical evidence to support them.  A lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

As to his testimony that he was told at service separation he 
had broken veins in his leg, it is not credible.  That 
statement raises questions as to the veteran's veracity and 
makes his subsequent recital of his legs swelling and feeling 
as if a bee stung him of little weight.  Even if the veteran 
experienced those symptoms in service he is not competent to 
relate them to any disorder.  

The veteran has also asserted that he was exposed to asbestos 
and chemicals in service which caused his claimed disorders.  
The Board has reviewed the Veterans Benefits Administration 
Adjudication Procedure Manual in this regard, which lists the 
general effects produced by inhalation of asbestos fibers.  
No circulatory disorders are noted to be related to exposure 
to asbestos.  The veteran has not offered any competent 
medical evidence linking his circulatory disorders to 
exposure to asbestos.  

Service connection for a heart disease/cardiovascular 
disease, a circulatory disorder of the lower extremities, and 
arteriosclerosis of the carotid artery is not warranted.  



ORDER

Service connection for a heart disease/cardiovascular disease 
is denied.  

Service connection for circulatory impairment of the lower 
extremities is denied.  

Service connection for carotid artery disease is denied.  


REMAND

The veteran is seeking service connection for tinnitus.  He 
testified at his hearing that he first experienced ringing in 
his ears in service.  During general quarters his job was to 
hoist powder up for the ships guns, which put him in 
proximity to them when they fired.  When that occurred, he 
noticed his ears ringing.  Tinnitus is the type of disorder 
which only an individual is competent to describe.  The 
veteran testified that after service he worked at Kendall 
(sp. Kindle) and had his hearing tested.  The veteran's 
records from his employer, Kendall have not been obtained and 
associated with the claims folder.  

The veteran testified a doctor diagnosed asbestosis.  The 
veteran has stated he was exposed to asbestos aboard ship in 
the Navy.  The veteran has also stated he was being treated 
with albuterol.  There are no records currently in the claims 
folder which indicate the veteran currently as a lung 
disorder or that albuterol has been prescribed to treat it.  
The veteran should be asked to identify the physician who 
diagnosed asbestosis and prescribed albuterol.  VA should 
attempt to obtain the veteran's records of treatment from 
that physician.  

Accordingly, the case is REMANDED for the following action:

1.  VA should request the veteran 
identify all health care providers who 
have treated him for a lung disorder or 
tinnitus since his separation from the 
service.  This should include informing 
VA of the full name and address of his 
former employer, Kendall of Kindle, where 
the veteran testified his hearing was 
tested.  With any necessary authorization 
from the veteran, VA should attempt to 
obtain copies of pertinent treatment 
records, or records of testing identified 
by the veteran.  

2.  VA should arrange for the veteran 
to be afforded an examination to 
ascertain whether it is at least as 
likely as not (50 percent probability) 
that the veteran's current tinnitus is 
related to service, including exposure 
to ships gun fire during training 
exercises.  The claims folder should be 
made available to the examiner in 
conjunction with the examination, and 
the examiner is asked to record any 
history of in-service noise exposure, 
and post service noise exposure the 
veteran provides.  

3.  If evidence is obtained as a result 
of the action requested in paragraph 
numbered 1 above, that documents a 
current respiratory disability, the 
veteran should be afforded a respiratory 
examination.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.  The 
examiner should elicit from the veteran 
his history of exposure to asbestos in 
service, his record of post service 
employment, and smoking history.  For 
each currently diagnosed pulmonary 
disorder found to be present, the 
examiner is asked to indicate whether it 
is at least as likely as not (50 percent 
probability) that it is related to 
service, including any exposure to 
asbestos in service.  

4.  Thereafter, the claims should be 
reviewed and re-adjudicated.  If the 
benefits sought on appeal remain denied 
the veteran and his representative should 
be provided with an appropriate 
supplemental statement of the case and be 
given opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


